Mr. Justice McGowan.
I concur with Mr. Justice Pope.
2 The defendant’s second request to charge embodied a sound proposition of law. The Circuit Judge did not refuse to charge it, but he omitted to do so. This, I think, was error.
7 But, in my opinion, the defendant is entitled to a new trial upon the additional ground furnished by his 11th exception, as follows: “Because the Circuit Judge erred in charging that the law does not excuse an assault and reduce it to manslaughter if a deadly weapon is used — a gun or a pistol, or anything of that sort.” Taken by itself, it seems to me that it cannot be maintained that this is a correct definition of manslaughter; and while it may be true that in other parts of his charge preceding this, the judge had more fully defined manslaughter, yet, under the circumstances in which the language appealed from was uttered, it could hardly fail to mislead the jury. The Brief shows that after the jury had had the case in charge in the jury room for ten or eleven hours, they came into the court room after midnight, and asked further instructions from the judge. Speaking by their foreman, they said: “We cannot agree as between murder and manslaughter, and wish some further instructions on that point.” The judge then *111defined murder, manslaughter and self-defence. The foreman, apparently not satisfied, then said: “That’s just what’s the matter with us. Suppose one of those jurors insults me, and I walk in that room aud get a gun and shoot him down, would that be excusable?” To this hypothetical, but. very pregnant, question, the judge*replied: “No words, however aggravating, will justify or excuse an assault where a deadly weapon is used; but the apprehension of personal violence is a different thing. The law does not excuse an assault and reduce it to manslaughter if a deadly weapon is used — a gun or a pistol, or anything-of that sort.”
Considered in connection with the foreman’s question, the judge’s response, as it seems to me, can bear but one interpretation, viz., that where an assault with a deadly weapon results in homicide, it is murder and not manslaughter, and this irrespective of the circumstances under which the deadly weapon was used. This was said at the very close of the supplemental charge; it toas the last word, aud in response to the supposed ease put. After hearing this, the jury might well have considered that the defendant, McIntosh, having used a deadly weapon in his assault on Newby, the only thing left for them to do was to find him guilty of murder, which they did, with a recommendation to mercy. The judge’s charge, directly in response to their question, had substantially told them that such an assault cotild not be reduced to manslaughter. This definition was manifestly incomplete, for the reason, that it was directly in response, and limited, to a supposed case, aud, therefore, misleading; leaving out, as it did, the necessary element of the provocation, which might cause the use of a deadly weapon, and which might, in law, mitigate the offence; such sufficient provocation as the law recognizes and deems necessary to reduce the offence from murder to manslaughter.
In this connection it may be said that the doctrine of sufficient legal provocation has been recognized by the courts of both England and America from the earliest times. See 1 East P. C., 238, 242. On this point Mr. Justice Wardlaw, in delivering the judgment of the old court in the case of State v. Smith, 10 Rich., 346-7, said: “In the case before us the judge, *112speaking in reference to a homicide effected by a deadly weapon, defined voluntary manslaughter as to require that sudden heat and passion should not only exist, but be excited by ‘sufficient legal provocation’ — be justly excited by legal provocation. No doubt was left, that the meaning was to require a provocation of that kind which the law deems necessary to mitigate to manslaughter the guilt of a party who, upon such provocation, has slain a human creature by the use of a deadly weapon; and to require, further, that such provocation should be somewhat proportionate to the punishment inflicted, or, as is often expressed, should be reasonably sufficient. There is no doubt that this was a just exposition of the law, and it would not be easy to select a more suitable phrase to express the required provocation so as to guard against vulgar error than that of sufficient legal provocation.” Continuing, the learned judge says: “Deliberation and sufficient legal provocation are (in the report of the case being considered) respectively made to characterize murder and manslaughter, and using the terms in a strict technical sense, this is correct,” &o.
There can be no doubt that this is sound doctrine. The use of a deadly weapon cannot of itself prevent a homicide from being reduced to manslaughter. There must also be the absence of hot blood, sudden heat and passion, and sufficient legal provocation. Had the Circuit Judge, in the case before us, so charged in response to the foreman’s question, it is reasonable to suppose that the jury would have felt bound to consider, not simply the fact of the use of a deadly weapon, but the circumstances, if any there were, which provoked the defendant to use his'gun, and whether such circumstances furnished sufficient legal provocation, such as would in law mitigate the guilt to manslaughter. In the record there is evidence tending to show the circumstances under which McIntosh seized his gun, which was at hand, and shot the deceased; Newby’s violent conduct at the breakfast table — breaking dishes with a dipper; his threat, when remonstrated with, that he would “break up McIntosh in the same way;” his following McIntosh, who had quietly left the room; his approaching McIntosh while he had a gun in his hand; his still advancing after the first and *113missing shot had been fired. Under the judge’s final charge, all these and other circumstances were practically,withdrawn from the consideration of the jury; under the instruction as to an assault with a deadly weapon, the jury were in effect told that, no matter what the circumstances or what the provocation, a fatal assault with a deadly weapon is murder, and can not be manslaughter. The parties were good friends. There was not in the case the remotest intimation of malice from old grudge or other cause, but it was a sudden affray; and, therefore, while concurring with Mr. Justice Pope, I have no hesitation in holding that the defendant’s eleventh exception should be sustained, and a new trial granted on that ground also.